DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6, 13-15, 18-19, and 25-27 objected to because of the following informalities:
Regarding claim 5, “the backing layer includes a thickness” should be changed to “the backing layer has a thickness”.
Regarding claim 6, “the IC layer includes a thickness” should be changed to “the IC has a thickness”.
Regarding claim 13, “the backing layer includes a thickness” should be changed to “the backing layer has a thickness”.
Regarding claim 14, “the support layer includes a thickness” should be changed to “the support layer has a thickness”.
Regarding claim 15, “the IC layer includes a thickness” should be changed to “the IC has a thickness”.
Regarding claim 18, “the backing layer includes a thickness” should be changed to “the backing layer has a thickness”.
Regarding claim 19, “the IC layer includes a thickness” should be changed to “the IC has a thickness”.

Regarding claim 25, “the backing layer includes a thickness” should be changed to “the backing layer has a thickness”.
Regarding claim 26, “the support layer includes a thickness” should be changed to “the support layer has a thickness”.
Regarding claim 27, “the IC layer includes a thickness” should be changed to “the IC has a thickness”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation “the group of materials consisting of high density particles in a hard epoxy matrix”. There is insufficient antecedent basis for this limitation in the claim. No group as described has previously been set forth. For examination purposes, this limitation will be interpreted as reciting “a group of materials consisting of high density particles in a hard epoxy matrix”.

Regarding claim 2, claim 2 recites the limitation “high density particles”. The term "high density" in claim 2 is a relative term which renders the claim indefinite.  The term "high density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does list a few example materials, did the Applicant intend for the scope of high density to only include materials that are at least as dense as the example materials? Since it is unclear what density would be required to be considered “high density” this claim is rejected under 112b. For examination purposes, a reference disclosing one of the example materials described in the specification will be interpreted as being high density.

Regarding claim 3, claim 3 recites the limitation “wherein the backing material includes a CTE”. It is unclear how a backing material can include a coefficient of thermal expansion. Did the Applicant intend to recite wherein the backing material has a CTE as described? Or did the Applicant intend to recite that the backing material includes a material that has a CTE as described? Something else? Clarification is required. For examination purposes, a limitation which described a backing material which has a CTE as described will be interpreted as meeting these limitations in the claim.

Regarding claim 16, claim 16 recites the limitation “the group of materials consisting of dense particles in epoxy matrices”. There is insufficient antecedent basis for this limitation in the claim. No group as described has previously been set forth. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US20150272548) and Sako et al. (US20130285174, hereafter Sako).
Regarding claim 1, Lu discloses an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
(Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”); and
an imaging component (acoustic transducer 11) coupled to the distal portion of the flexible elongate member, wherein the imaging component includes:
an integrated circuit (IC) layer (switch network 24)  that includes a semiconductor material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) coupled to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
a backing layer coupled to a second side of the IC layer opposite the first side, wherein the backing layer includes a backing material (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”).

In an analogous ultrasound imaging device field of endeavor Sako discloses wherein a coefficient of thermal expansion (CTE) difference between a semiconductor material (Sako, Para 48; “The coefficient of linear expansion of silicon, which is the material of the semiconductor substrate 15, is 3 ppm/° C”) and a backing material (Sako, Para 48; “the coefficient of linear expansion […] of the backing layer 27 was adjusted to 5 ppm/° C.”) is less than 23 parts per million per degree Centigrade (ppm/C) (Sako, Para 47; “It is possible to set the coefficients of linear expansion of the semiconductor substrate 15 and the first backing layer 27 close to each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu wherein a coefficient of thermal expansion (CTE) difference between the semiconductor material and the backing material is less than 23 parts per million per degree Centigrade (ppm/C) in order to reduce structural distortion caused by thermal stress as taught by Sako (Sako, Para 46).

Regarding claim 6, Lu as modified by Sako above discloses all of the limitations of claim 1 as discussed above.
Lu does not clearly and explicitly disclose wherein the IC layer has a thickness less than 0.2 millimeter (mm).
 (Sako, Para 34; “Therefore, the thickness of the semiconductor substrate 15 is desirably equal to or larger than 25 μm and, more desirably equal to or larger than 25 μm and equal to or smaller than 50 μm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to suppress multiple reflection in which the reflection echoes are repeatedly reflected between this interface and the subject and therefore reduce distortion as taught by Sako (Sako, Para 4 and 34).

Regarding claim 16, Lu discloses a method of manufacturing an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
forming an imaging component (acoustic transducer 11)  by:
providing an integrated circuit (IC) layer (switch network 24)  that includes a semiconductor material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
coupling an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
coupling a backing layer to a second side of the IC layer opposite the first side, wherein the backing layer includes a backing material (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”); and
coupling the imaging component to a distal portion of a flexible elongate member (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”).
Lu does not clearly and explicitly disclose wherein a coefficient of thermal expansion (CTE) difference between the semiconductor material and the backing material is less than 23 parts per million per degree Centigrade (ppm/C).
In an analogous ultrasound imaging device field of endeavor Sako discloses wherein a coefficient of thermal expansion (CTE) difference between a semiconductor material (Sako, Para 48; “The coefficient of linear expansion of silicon, which is the material of the semiconductor substrate 15, is 3 ppm/° C”) and a backing (Sako, Para 48; “the coefficient of linear expansion […] of the backing layer 27 was adjusted to 5 ppm/° C.”) is less than 23 parts per million per degree Centigrade (ppm/C) (Sako, Para 47; “It is possible to set the coefficients of linear expansion of the semiconductor substrate 15 and the first backing layer 27 close to each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu wherein a coefficient of thermal expansion (CTE) difference between the semiconductor material and the backing material is less than 23 parts per million per degree Centigrade (ppm/C) in order to reduce structural distortion caused by thermal stress as taught by Sako (Sako, Para 46).

Regarding claim 19, Lu as modified by Sako above discloses all of the limitations of claim 16 as discussed above.
Lu does not clearly and explicitly disclose wherein the IC layer has a thickness less than 0.2 millimeter (mm).
However, Sako further discloses wherein an IC layer has a thickness less than 0.2 millimeter (mm) (Sako, Para 34; “Therefore, the thickness of the semiconductor substrate 15 is desirably equal to or larger than 25 μm and, more desirably equal to or larger than 25 μm and equal to or smaller than 50 μm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to suppress multiple (Sako, Para 4 and 34).

Claims 2-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Sako as applied to claims 1 and 16 above, and further in view of Lee et al. (US20160007961, hereafter Lee).
Regarding claim 2, Lu as modified by Sako above discloses all of the limitations of claim 1 as discussed above.
Lu as modified by Sako above does not clearly and explicitly disclose wherein the backing material is selected from a group of materials consisting of high density particles in a hard epoxy matrix.
In an analogous ultrasound imaging device field of endeavor Lee discloses wherein a backing material is selected from a group of materials consisting of high density particles in a hard epoxy matrix (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the backing material is selected from a group of materials consisting of high density (Lee, Para 7).

Regarding claim 3, Lu as modified by Sako and Lee above discloses all of the limitations of claim 2 as discussed above.
Lu does not clearly and explicitly disclose wherein the backing material includes a CTE between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C.
However, Lee further discloses wherein the backing material includes a CTE between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material that meets these CTE requirements in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako and Lee above wherein the backing material includes a CTE between 15 parts per million per degree Centigrade (ppm/C) and 25 ppm/C in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Regarding claim 4, Lu as modified by Sako above discloses all of the limitations of claim 1 as discussed above.

In an analogous ultrasound imaging device field of endeavor Lee discloses wherein the backing layer provides an acoustic attenuation between 6 decibels per millimeter (dB/mm) to 3 dB/mm (Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material that meets these acoustic attenuation requirements in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the backing layer provides an acoustic attenuation between 6 decibels per millimeter (dB/mm) to 3 dB/mm in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Regarding claim 17, Lu as modified by Sako above discloses all of the limitations of claim 16 as discussed above.
Lu as modified by Sako above does not clearly and explicitly disclose wherein the backing material is selected from a group of materials consisting of dense particles in epoxy matrices.
(Lee, Para 75; “the backing material 420 m[...] a combination of [...] a carbon allotrope powder (for example, graphite, graphene, carbon nanotubes, or diamond) with epoxy resin”).
Lee is interpreted as meeting this limitation in the claims because graphite in epoxy is described as an example backing material in paragraph 45 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the backing material is selected from a group of materials consisting of dense particles in epoxy matrices in order to maintain performance of the ultrasonic device by efficiently discharging heat as taught by Lee (Lee, Para 7).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Sako as applied to claims 1 and 16 above, and further in view of Toda et al. (US20140050054, hereafter Toda).
Regarding claim 5, Lu as modified by Sako above discloses all of the limitations of claim 1 as discussed above.
Lu as modified by Sako above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Toda discloses wherein a backing layer has a thickness less than 1.0 millimeter (mm) (Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 18, Lu as modified by Sako above discloses all of the limitations of claim 16 as discussed above.
Lu as modified by Sako above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
In an analogous ultrasound transducer device field of endeavor Toda discloses wherein a backing layer has a thickness less than 1.0 millimeter (mm) (Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Sako as applied to claims 1 and 16 above, and further in view of Sako et al. (US20130031980, hereafter Sako ‘980).
Regarding claim 7, Lu as modified by Sako above discloses all of the limitations of claim 1 as discussed above.
Lu as modified by Sako above does not clearly and explicitly disclose wherein the imaging component further includes a support layer coupled to the backing layer opposite the IC layer.
(thermal-stress balancing member 24) coupled to a backing layer (backing layer 22) opposite an IC layer (CMUT 20) (Sako ‘980, Figure 14; showing this arrangement) (Sako ‘980, Para 83-86; “The thermal-stress balancing member 24 is disposed facing the CMUT 20 in such a manner that the backing layer 22 is sandwiched therebetween.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above wherein the imaging component further includes a support layer coupled to the backing layer opposite the IC layer in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako (Sako ‘980, Para 83-86).

Regarding claim 8, Lu as modified by Sako and Sako ‘980 above discloses all of the limitations of claim 7 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer is configured to balance a CTE-based stress in the imaging component.
However, Sako ‘980 further discloses wherein a support layer (thermal-stress balancing member 24) is configured to balance a CTE-based stress in an imaging component (Sako ‘980, Para 86; “In other words, the thermal-stress balancing member 24 works to minimize the warpage caused by the first thermal-stress f1 generated between the CMUT 20 and the backing layer 22. In this manner, the warpage of the CMUT 20 caused by the thermal stress generated in the joint part of the backing layer 22 and the CMUT 20 can be minimized, whereby improving the durability in adhesion of the CMUT 20 and the backing layer 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako and Sako ‘980 above wherein the support layer is configured to balance a CTE-based stress in the imaging component in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako (Sako ‘980, Para 83-86).

Regarding claim 9, Lu as modified by Sako and Sako ‘980 above discloses all of the limitations of claim 7 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer is configured to balance a CTE-based stress in the imaging component wherein the support layer includes a same material as the semiconductor material of the IC layer.
However, Sako ‘980 further discloses wherein a support layer includes a same material as a semiconductor material of an IC layer (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako and Sako ‘980 above wherein the support layer includes a same material as the semiconductor (Sako ‘980, Para 83-86).

Regarding claim 20, Lu as modified by Sako above discloses all of the limitations of claim 16 as discussed above.
Lu as modified by Sako above does not clearly and explicitly disclose coupling a support layer to the backing layer opposite the IC layer.
In an analogous ultrasound imaging device field of endeavor Sako ‘980 discloses a support layer (thermal-stress balancing member 24) coupled to a backing layer (backing layer 22) opposite an IC layer (CMUT 20) (Sako ‘980, Figure 14; showing this arrangement) (Sako ‘980, Para 83-86; “The thermal-stress balancing member 24 is disposed facing the CMUT 20 in such a manner that the backing layer 22 is sandwiched therebetween.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako above to include coupling a support layer to the backing layer opposite the IC layer in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako (Sako ‘980, Para 83-86).

Regarding claim 21, Lu as modified by Sako and Sako ‘980 above discloses all of the limitations of claim 20 as discussed above.

However, Sako ‘980 further discloses wherein a support layer includes a same material as a semiconductor material of an IC layer (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako and Sako ‘980 above wherein the support layer includes a same material as the semiconductor material of the IC layer in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako (Sako ‘980, Para 83-86).

Claims 10-12, 14-15, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US20150272548) and Sako et al. (US20130031980, hereafter Sako ‘980).
Regarding claim 10, Lu discloses an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
(Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”); and
an imaging component (acoustic transducer 11) coupled to the distal portion of the flexible elongate member, wherein the imaging component includes:
an integrated circuit (IC) layer (switch network 24) that includes a first material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) coupled to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
a backing layer coupled to a second side of the IC layer opposite the first side (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”).
Lu does not clearly and explicitly disclose a support layer coupled to the backing layer opposite the IC layer, wherein the support layer includes a second material, and 
In an analogous ultrasound imaging device field of endeavor Sako ‘980 discloses a support layer (thermal-stress balancing member 24) coupled to a backing layer (backing layer 22) opposite an IC layer (CMUT 20) (Sako ‘980, Figure 14; showing this arrangement) (Sako ‘980, Para 83-86; “The thermal-stress balancing member 24 is disposed facing the CMUT 20 in such a manner that the backing layer 22 is sandwiched therebetween.”),
wherein the support layer includes a second material, and wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
Sako ‘980 is interpreted as disclosing a second material even though the materials are the same in view of dependent claim 11 which requires that they be the same material and because the broadest reasonable interpretation of the claim limitation includes situations where the first and second materials are the same. Additionally, Sako ‘980 is interpreted as disclosing that the CTE difference between the first and second material is less than 10 parts per million per degree Centigrade (ppm/C) because they are the same material.
(Sako ‘980, Para 83-86).

Regarding claim 11, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu does not clearly and explicitly disclose wherein the first material and the second material are the same material.
However, Sako ‘980 further discloses wherein a first material of an IC layer and a second material of a support layer are the same material (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the first material and the second material are the same material in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86).

Regarding claim 12, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu does not clearly and explicitly disclose wherein the first material and the second material include silicon.
However, Sako ‘980 further discloses wherein a first material of an IC layer and a second material of a support layer include silicon (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the first material and the second material include silicon in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86).

Regarding claim 14, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer has a thickness less than 1.0 millimeter (mm).
(Sako ‘980, Para 96; “The thermal-stress balancing member 24 is a silicon substrate with a thickness of 50 µm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  wherein the support layer includes a thickness less than 1.0 millimeter (mm) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86).

Regarding claim 15, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu does not clearly and explicitly disclose wherein an IC layer has a thickness less than 0.2 millimeter (mm).
However, Sako ‘980 further discloses wherein the IC layer has a thickness less than 0.2 millimeter (mm) (Sako ‘980, Para 96; “The size of the CMUT 20 is set, for example as a cuboid with 50 μm of thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86) and allow for the use a thinner device.
The use of the techniques of using an IC layer having a thickness of less than 0.2mm taught by Sako ‘980 in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for 

Regarding claim 22, Lu discloses a method of manufacturing an imaging catheter assembly (Lu, Para 20; “FIG. 1 shows a system 10 for an acoustic transducer 11. In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter, intra-operative, endocavity, endovaginal, transesphogeal, or other ultrasound probe for insertion within a patient.”), comprising:
forming an imaging component (acoustic transducer 11) by:
providing an integrated circuit (IC) layer (switch network 24) that includes a first material (Lu, Para 21; “The system 10 includes the array 12 of elements 22, conductors 14, a beamformer 16, an image processor 18, a display 20, and a switch network 24”) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”);
coupling an array (array 12) of ultrasound transducer elements (elements 22) (Lu, Para 21; “The system 10 includes the array 12 of elements 22”) to a first side of the IC layer (Lu, Figure 1 showing this) (Lu, Para 41-43; “switches 24 electrically connect the sub-elements 32 of respective elements 22 together when in the selected aperture 34 […] The switches 24 are in a chip, such as an application specific integrated circuit or a multiplexer chip.”); and
coupling a backing layer coupled to a second side of the IC layer opposite the first side (Lu, Para 43; “backing may be positioned against the chip, sandwiching the chip with the array 12”); and
coupling the imaging components to a distal portion of a flexible elongate member (Lu, Para 20; “In the example of FIG. 1, the acoustic transducer 11 is a cardiac catheter”);
Lu does not clearly and explicitly disclose coupling a support layer to the backing layer opposite the IC layer, wherein the support layer includes a second material, and wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C).
In an analogous ultrasound imaging device field of endeavor Sako ‘980 discloses a support layer (thermal-stress balancing member 24) coupled to a backing layer (backing layer 22) opposite an IC layer (CMUT 20) (Sako ‘980, Figure 14; showing this arrangement) (Sako ‘980, Para 83-86; “The thermal-stress balancing member 24 is disposed facing the CMUT 20 in such a manner that the backing layer 22 is sandwiched therebetween.”),
wherein the support layer includes a second material, and wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
Sako ‘980 is interpreted as disclosing a second material even though the materials are the same in view of dependent claim 11 which requires that they be the same material and because the broadest reasonable interpretation of the claim limitation includes situations where the first and second materials are the same. Additionally, Sako ‘980 is interpreted as disclosing that the CTE difference between the first and second material is less than 10 parts per million per degree Centigrade (ppm/C) because they are the same material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include coupling a support layer to the backing layer opposite the IC layer, wherein the support layer includes a second material, and wherein a coefficient of thermal expansion (CTE) difference between the first material and the second material is less than 10 parts per million per degree Centigrade (ppm/C) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86).

Regarding claim 23, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu does not clearly and explicitly disclose wherein the first material and the second material are the same material.
(Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the first material and the second material are the same material in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86).

Regarding claim 24, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu does not clearly and explicitly disclose wherein the first material and the second material include silicon.
However, Sako ‘980 further discloses wherein a first material of an IC layer and a second material of a support layer include silicon (Sako ‘980, Para 83; “for suppressing warpage of the CMUT 20, it is appropriate to select the material (linear expansion coefficient is indicated in parentheses) of thermal-stress balancing member 24 from among the nickel base alloys such as silicon (about 3 ppm/°C.) which is the same material for the CMUT 20”).
(Sako ‘980, Para 83-86).

Regarding claim 26, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu does not clearly and explicitly disclose wherein the support layer has a thickness less than 1.0 millimeter (mm).
However, Sako ‘980 further discloses wherein a support layer has a thickness less than 1.0 millimeter (mm) (Sako ‘980, Para 96; “The thermal-stress balancing member 24 is a silicon substrate with a thickness of 50 µm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  wherein the support layer includes a thickness less than 1.0 millimeter (mm) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86).

Regarding claim 27, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu does not clearly and explicitly disclose wherein the IC layer has a thickness less than 0.2 millimeter (mm).
(Sako ‘980, Para 96; “The size of the CMUT 20 is set, for example as a cuboid with 50 μm of thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the IC layer has a thickness less than 0.2 millimeter (mm) in order to minimize warpage caused by IC layer and therefore improve durability as taught by Sako ‘980 (Sako ‘980, Para 83-86) and allow for the use a thinner device.
The use of the techniques of using an IC layer having a thickness of less than 0.2mm taught by Sako ‘980 in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin IC layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Sako ‘980 as applied to claims 10 and 22 above, and further in view of Toda et al. (US20140050054, hereafter Toda).
Regarding claim 13, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 10 as discussed above.
Lu as modified by Sako ‘980 above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
(Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 25, Lu as modified by Sako ‘980 above discloses all of the limitations of claim 22 as discussed above.
Lu as modified by Sako ‘980 above does not clearly and explicitly disclose wherein the backing layer has a thickness less than 1.0 millimeter (mm).
(Toda, Para 41; “The transducer is a 330 μm thick […] backing absorber composed of 10 layers of 25 μm adhesive, 25 um polyimide and 38 um copper and total thickness of 0.88 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as modified by Sako ‘980 above wherein the backing layer has a thickness less than 1.0 millimeter (mm) in order to provide a reliable and reproducible  backing material which provides a smooth frequency response as taught by Toda (Toda, Para 7-9).
The use of the techniques of using a backing layer having a thickness of less than 1mm taught by Toda in the invention of an ultrasound catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound catheter with a thin backing layer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793